Although ED has issued new guidance that addresses these students under the Elementary and
Secondary Education Act, as amended by the Every Student Succeeds Act, this guidance remains in
effect through the 2016–2017 school year.

Questions and Answers Regarding Inclusion of English Learners with
Disabilities in English Language Proficiency Assessments and Title III Annual
Measurable Achievement Objectives
Purpose and Background: 1
Education personnel in States, local educational agencies (LEAs), and schools across the nation
have described challenges in developing and administering English language proficiency (ELP)
assessments required under Titles I and III of the Elementary and Secondary Education Act of
1965, as amended (ESEA), to students who are both English Learners (ELs) and students with
disabilities. Some of these challenges include: 1) ensuring that all ELs with disabilities
participate in the annual State ELP assessment; 2) administering an annual State ELP assessment
that accurately measures the English language proficiency of students with disabilities, including
providing individual appropriate accommodations in accordance with a student’s individualized
education program (IEP), as required by the Individuals with Disabilities Education Act (IDEA);
3) administering appropriate alternate assessments to the annual State ELP assessment in
accordance with the student’s IEP, as required by the IDEA; and 4) determining how to include
the results of annual State ELP assessments for students with disabilities in making
accountability determinations under the ESEA.
The questions and answers included in this document are intended to help States and LEAs
address these challenges, and more broadly, to understand how Part B of the IDEA and Titles I
and III of the ESEA address the inclusion of ELs with disabilities in annual State ELP
assessments. These are assessments designed to measure the progress of ELs in attaining English
language proficiency.
In this document, the term “English Learner” (EL) means students who are considered limited
English proficient (LEP) as defined in section 9101(25) of the ESEA. 2 The term “students with
disabilities,” as it is used in this document, refers to “children with disabilities” who are eligible
for services under the IDEA, as defined in section 602(3) of that Act and 34 CFR §300.8. While
students with disabilities are also protected under Section 504 of the Rehabilitation Act of 1973
(Section 504) and Title II of the Americans with Disabilities Act (ADA), which are civil rights
1

The Department has determined that this document is a “significant guidance document” under the Office of Management and
Budget’s Final Bulletin for Agency Good Guidance Practices, 72 Fed. Reg. 3432 (Jan. 25, 2007), available at
www.whitehouse.gov/sites/default/files/omb/fedreg/2007/012507_good_guidance.pdf. The purpose of this guidance is to provide
States, local educational agencies, and schools with information to assist them in meeting their obligations under Titles I and III
of the Elementary and Secondary Education Act of 1965, as amended. This guidance does not impose any requirements beyond
those required under applicable law and regulations. It does not create or confer any rights for or on any person. If you are
interested in commenting on this guidance or if you have further questions that are not answered here, please e-mail
OESEGuidanceDocument@ed.gov using the subject “Inclusion of English Learners with Disabilities” or write to us at the
following address: U.S. Department of Education, Office of Elementary and Secondary Education, 400 Maryland Avenue, SW,
Washington, D.C. 20202.
2
The ESEA defines the term “limited English proficient” (LEP) in part as students “…whose difficulties in speaking, reading,
writing, or understanding the English language may be sufficient to deny the individual the ability to meet the State's proficient
level of achievement on State assessments…” (ESEA section 9101(25)). The complete definition of limited English proficient is
available at:
www2.ed.gov/policy/elsec/leg/esea02/pg107.html#sec9101.www2.ed.gov/policy/elsec/leg/esea02/pg107.html#sec9101www2.ed.
gov/policy/elsec/leg/esea02/pg107.html#sec9101. For Title III purposes, the U.S. Department of Education (ED) refers to the
four domains of the English language as “speaking, listening, reading and writing,” as set forth in the Notice of Final
Interpretations for Title III (73 Fed.Reg. 61828, 61829 n.5).

1

laws that prohibit disability discrimination, this document focuses on assessment requirements
under the IDEA and does not address the rights of students with disabilities under Section 504
and Title II of the ADA. 3
Titles I and III of the ESEA require States and LEAs to annually assess the English language
proficiency of all ELs enrolled in public schools in the domains of speaking, listening, reading,
and writing (ESEA sections 1111(b)(7), 3113(b)(3)(D)). One of the purposes of Title III of the
ESEA is to assist ELs in both attaining ELP and meaningfully accessing academic content in
English (ESEA section 3102). Section 612(a)(16)(A) of the IDEA requires that all students with
disabilities be included in all general State and districtwide assessment programs, including
assessments described under section 1111 of the ESEA, with appropriate accommodations and
alternate assessments, where necessary, as indicated in their respective IEPs. 4 This requirement
includes the annual State ELP assessment.
According to the 2013 Biennial Report to Congress on implementation of the ESEA Title III
State Formula Grant Program (school years 2008–2010), there were 4,649,316 ELs enrolled in
U.S. schools in the 2009–2010 school year, or nearly ten percent of the roughly 50 million
students attending U.S. elementary and secondary schools. 5 There are over 500,000 ELs with
disabilities in public schools in the U.S., based on the most recent available data. 6
This document is intended to assist States and LEAs in serving, assessing, and including in Title
III accountability measures, those ELs who are also students with disabilities.

3
Section 504 and Title II of the ADA protect all students with disabilities, as defined in 29 U.S.C. §§705 (9) and (20) and 42
U.S.C. §12102, including students with disabilities who are not eligible for services under the IDEA. These students (sometimes
referred to as “504-only” students) are entitled to appropriate testing accommodations under Section 504 and Title II of the ADA.
More information about Section 504 and Title II of the ADA is available on the Web site of the Office for Civil Rights (OCR) in
the U.S. Department of Education, www.ed.gov/ocr/index.html. In addition, Title VI of the Civil Rights Act of 1964 (Title VI) is
a Federal civil rights law that applies to EL students, including ELs with disabilities. OCR is responsible for enforcing these laws.
As reflected in OCR policy, schools must appropriately provide alternative language services to EL students to ensure
meaningful access to the education program. A school must make an individualized determination of the student’s ELP needs.
See www.ed.gov/OCR for more information.
4
An IEP is a written statement for each child with a disability that is developed, reviewed, and revised in a meeting in
accordance with 34 CFR §§300.320-300.324 (34 CFR §300.320(a)). In question four below, we describe the IEP requirements
relevant to the participation of students receiving services under Part B of the IDEA in Statewide assessment programs.
5
The Biennial Report to Congress is based upon State-reported data reported annually to the U.S. Department of Education
through the Consolidated State Performance Report.
6
In 2012, the most recent year for which data were collected, 9.07 percent of all students with disabilities ages 6 through 21 who
were enrolled in public schools in the U.S., outlying areas, and freely associated States (527,970) were LEP. These numbers do
not include those ELs who have been determined to have a disability under Section 504 but who do not qualify for special
education services under the IDEA. Source: U.S. Department of Education, EDFacts Data Warehouse (EDW), OMB # 18750240: “IDEA Part B Child Count and Educational Environments Collection,” 2012.
Available at https://explore.data.gov/Education/2012-IDEA-Part-B-Child-Count-and-Educational-Envir/5t72-4535.
The most recent available data on ELs indicate that 12.30% of LEP students enrolled in language instruction educational
programs in U.S. public schools were students with disabilities (540,660) during the 2012-2013 school year. U.S. Department of
Education, SY 2012-13 EDFacts Data Group 123. Note that this data group consists of a count of LEP students in language
instruction educational programs, not all LEP students.

2

Table of Contents:
General Obligations
1. What are the Federal requirements for including ELs with disabilities in the annual State ELP
assessment?
2. What are the ways that ELs with disabilities can participate in the annual State ELP
assessment?
3. What steps can States take to ensure that all ELs with disabilities are included in the annual
State ELP assessment?
Role of the IEP Team
4. What is the responsibility of the IEP Team in determining how ELs with disabilities
participate in the annual State ELP assessment?
5. Should IEP Teams for ELs with disabilities include persons with expertise in second
language acquisition?
6. What must an LEA and IEP Team do to ensure that limited English proficient parents
understand and are able to meaningfully participate in IEP Team meetings at which the
child's participation in the annual State ELP assessment is discussed?
7. Can an IEP Team determine that a particular EL with a disability should not participate in the
annual State ELP assessment?
Accommodations and Alternate Assessments
8. What actions must States take to meet the IDEA requirements related to accommodations
and alternate assessments for the annual State ELP assessment?
9. How can an IEP Team determine whether an EL with a disability should receive
accommodations in order to take the annual State ELP assessment?
10. How can an IEP Team determine whether an EL with a disability should take an alternate
assessment instead of the regular ELP assessment?
Exit from EL Status
11. When and how can an EL with a disability be exited from EL status?
Annual Measurable Achievement Objectives (AMAOs)
12. Must the ELP assessment results for all ELs with disabilities be included in Title III AMAOs
1 and 2?
13. Are the ELP assessment results for ELs with disabilities relevant to AMAO 3 of Title III?

3

Questions and Answers:
General Obligations
1. What are the Federal requirements for including ELs with disabilities in the annual
State ELP assessment?
The IDEA requires each State and its LEAs to ensure that a free appropriate public education
(FAPE) is made available to all eligible children with disabilities residing in the State in
mandatory age ranges, beginning at age 3 and possibly lasting to a child’s 22nd birthday,
depending on State law or practice (34 CFR §§300.101-300.102). These entities also must ensure
that the IDEA’s rights and protections are extended to eligible children and their parents (34
CFR §§300.100 and 300.201). The IDEA and its regulations require that all students with
disabilities be included in all general State assessment programs, including assessments
described under section 1111 of the ESEA, with appropriate accommodations and alternate
assessments, if necessary, as indicated in their respective IEPs (section 612(a)(16)(A) of the
IDEA, 34 CFR §300.160(a), and section 1111(b) of the ESEA). 7
Both Titles I and III of the ESEA require States and LEAs to annually assess the English
proficiency of all ELs in the State enrolled in public schools in grades kindergarten through
twelve in the domains of speaking, listening, reading, and writing (sections 1111(b)(7) and
1123(b)(3)(D) of the ESEA). Accordingly, as part of a general State assessment program, all ELs
with disabilities must participate in the annual State ELP assessment with or without appropriate
accommodations or by taking an alternate assessment, if necessary, consistent with their IEPs.
The IDEA, Titles I and III of the ESEA, and Federal civil rights laws require that all children,
including children with disabilities, take Statewide assessments that are valid and reliable for the
purpose for which they are being used, and this includes the annual ELP assessment.
2. What are the ways that ELs with disabilities can participate in the annual State ELP
assessment?
ELs with disabilities can participate in the annual State ELP assessment in the following ways, as
determined by their respective IEP Teams:
a) in the regular State ELP assessment without accommodations (in the same way as ELs
without disabilities take the assessment);
b) in the regular State ELP assessment through the use of one or more appropriate
accommodations as indicated in the student’s IEP; or
c) in an alternate assessment aligned to State ELP standards, if the IEP Team determines
that the student cannot participate in the regular State ELP assessment, with or without
appropriate accommodations.
7
Because the annual ELP assessment is a general State assessment administered to all ELs and is an assessment described in
section 1111 of the ESEA, this document will refer to the IDEA’s requirement for including all children with disabilities,
including ELs with disabilities, in all general State assessment programs.

4

(See questions eight through ten for more details.)
3. What steps can States take to ensure that all ELs with disabilities are included in the
annual State ELP assessment?
Consistent with 34 CFR §300.160(b)(2)(i) and (c)(1), States must develop guidelines for the
provision of appropriate accommodations, for each assessment, that do not invalidate test scores,
and guidelines for the participation of children with disabilities in alternate assessments who
cannot take the regular assessment, even with accommodations. (See question 8.) These
guidelines apply to all alternate assessments, not just to Title I alternate assessments in
reading/language arts, math, and science, and should include criteria for IEP Teams to use in
determining which ELs with disabilities should take an alternate assessment to the regular annual
State ELP assessment. In developing such guidelines, States should seek input from appropriate
individuals with expertise in language acquisition and in the provision of services to students
with disabilities (such as speech-language pathologists who are knowledgeable about second
language acquisition and the language needs of students with disabilities), bilingual/English as
Second Language (ESL) teachers, or other professionals with expertise in language acquisition.
States should also ensure through monitoring that these policies are being implemented at the
LEA and/or school levels.
In carrying out the steps described above, it would be permissible for States to use a portion of
their IDEA Part B funds reserved for State-level activities to support the development and
provision of appropriate accommodations for children with disabilities, or for the development
and provision of alternate assessments that are valid and reliable for assessing the performance of
students with disabilities, in accordance with sections 1111(b) and 6111 of the ESEA (34 CFR
§300.704(b)(4)(x)).
Role of the IEP Team
4. What is the responsibility of the IEP Team in determining how ELs with disabilities
participate in the annual State ELP assessment?
Decisions about the content of a student’s IEP, including whether a student must take a regular
State assessment (in this case, the ELP assessment), with or without appropriate
accommodations, or an alternate assessment in lieu of the regular ELP assessment, must be made
by the student's IEP Team. These decisions cannot be made unilaterally by a single teacher or
other school employee outside of the IEP process described in 34 CFR §§300.320 through
300.324.
The IEP Team is responsible for developing the IEP for each student with a disability, including
each EL with a disability, at an IEP Team meeting which includes school officials and the child’s
parents. In question five below, we provide more information about IEP Team participants.
Under the IDEA regulations at 34 CFR §300.320(a)(6), the IEP must include:
(i) A statement of any individual appropriate accommodations that are necessary
to measure the academic achievement and functional performance of the child
on State and districtwide assessments consistent with section 612(a)(16) of the
Act; and
5

(ii) If the IEP Team determines that the child must take an alternate assessment
instead of a particular regular State or districtwide assessment of student
achievement, a statement of why—
(A) The child cannot participate in the regular assessment; and
(B) The particular alternate assessment selected is appropriate for the child;
IEPs for ELs with disabilities must comply with all of the other IDEA requirements in 34 CFR
§§300.320-300.324.
5. Should IEP Teams for ELs with disabilities include persons with expertise in second
language acquisition?
Yes. It is important that IEP Teams for ELs with disabilities include persons with expertise in
second language acquisition and other professionals, such as speech-language pathologists, who
understand how to differentiate between limited English proficiency and a disability. The
participation of these individuals on the IEP Team is essential in order to develop appropriate
academic and functional goals for the child and provide specially designed instruction and the
necessary related services to meet these goals.
The IDEA regulation in 34 CFR §300.321(a) specifies that the participants on each child’s IEP
Team include:
(1) The parents of the child;
(2) Not less than one regular education teacher of the child (if the child is, or may be,
participating in the regular education environment);
(3) Not less than one special education teacher of the child, or, where appropriate, not
less than one special education provider of the child;
(4) A representative of the public agency who –
(i.) Is qualified to provide, or supervise the provision of, specially designed
instruction to meet the unique needs of children with disabilities;
(ii.)Is knowledgeable about the general education curriculum; and
(iii.) Is knowledgeable about the availability of resources of the public agency.
(5) An individual who can interpret the instructional implications of evaluation results,
who may be a member of the team described in paragraphs (a)(2) through (a)(6) of
this section;
(6) At the discretion of the parent or the agency, other individuals who have knowledge
or special expertise regarding the child, including related services personnel as
appropriate; and
(7) Whenever appropriate, the child with a disability.
It is important that IEP Teams for ELs with disabilities include a public agency representative, as
described previously, who is qualified to provide or supervise the provision of specially designed
instruction to meet the unique needs of ELs with disabilities. This representative should be
knowledgeable about the availability of agency resources needed to enable ELs with disabilities
6

to meaningfully access the general education curriculum. This will ensure that the services
included in the EL student’s IEP are appropriate for the student and can actually be provided.
Under the IDEA, the IEP Team must consider a number of special factors in developing,
reviewing, or revising a child’s IEP. Under 34 CFR §300.324(a)(2)(ii), the IEP Team must “[i]n
the case of a child with limited English proficiency, consider the language needs of the child as
those needs relate to the child’s IEP.” Therefore, to implement this requirement, the IEP Team
should include participants who have the requisite expertise about the student’s language needs.
An IEP Team that includes appropriate members should be able to make thoughtful decisions
about the content of an EL’s IEP, including the manner in which the student participates in the
annual State ELP assessment. In addition, States and LEAs are encouraged to provide other IEP
Team members with appropriate training in language acquisition and the unique needs of ELs
with disabilities.
6. What must an LEA and IEP Team do to ensure that limited English proficient parents
understand and are able to meaningfully participate in IEP Team meetings at which the
child's participation in the annual State ELP assessment is discussed?
The IDEA requires that the parents of a child with a disability be given the opportunity to
participate in meetings with respect to the identification, evaluation, or educational placement of
a child with a disability, or the provision of a FAPE to the child (34 CFR §300.501(b)(1)).
Regarding the participation of a parent whose native language is other than English in IEP Team
meetings, the IDEA regulations require each public agency to take whatever action is necessary
to ensure that the parent understands the proceedings of the IEP Team meeting, including
arranging for an interpreter. (34 CFR §300.322(e)). When parents themselves are LEP, Title VI
of the Civil Rights Act of 1964 also requires that the LEA must effectively communicate with
parents in a manner and form they can understand, such as by providing free interpretation
and/or translation services. Under Title VI, an LEA is required to provide LEP parents with
meaningful access to the same information that is provided to non-LEP parents.
7. Can an IEP Team determine that a particular EL with a disability should not participate
in the annual State ELP assessment?
No. All ELs, including those with disabilities, must participate in the annual State ELP
assessment, with or without accommodations, or must take an appropriate alternate assessment,
if necessary (section 1111(b)(7) of the ESEA and section 612(a)(16)(A) of the IDEA).
(See the response to question one above.)

7

Accommodations and Alternate Assessments
8. What actions must States take to meet the IDEA requirements related to
accommodations and alternate assessments for the annual State ELP assessment?
Under the IDEA, a State must:
1) Develop guidelines for the provision of appropriate accommodations. The State’s
guidelines must identify only those accommodations for each assessment that do not
invalidate the score, and instruct IEP Teams to select, for each assessment, only those
accommodations that do not invalidate the score (34 CFR §300.160(b)); and
2) Develop and implement alternate assessments and guidelines for the participation of
students with disabilities in alternate assessments for those students who cannot
participate in regular assessments, even with accommodations, as indicated in their
respective IEPs (34 CFR §300.160(c)(1)). Because the annual ELP assessment is a State
assessment, these guidelines must also address the participation of ELs with disabilities
in alternate assessments to the regular ELP assessment.
9. How can an IEP Team determine whether an EL with a disability should receive
accommodations in order to take the annual State ELP assessment?
An IEP Team must make this determination on a case-by-case basis in light of the particular
needs of an EL with a disability. As part of the process of determining the appropriate
accommodations for ELs with disabilities on the annual State ELP assessment, the IEP Team
must consider the student’s language needs as they relate to his or her IEP (34 CFR
§300.324(a)(2)(ii)). The IEP Team then needs to determine if there is an appropriate Stateapproved accommodation(s) for the annual State ELP assessment that would not invalidate the
test score, which would allow the student to participate in the assessment to demonstrate what
the student knows and can do. If the IEP Team determines that the student needs
accommodations to take the regular ELP assessment or an alternate assessment, then the
student’s IEP must contain a statement of the individual appropriate accommodations that are
necessary to measure the academic achievement and functional performance of the student on
that State assessment (34 CFR §300.320(a)(6)(i)). Appropriate and allowable accommodations
used for testing should generally be the same as those used in the classroom in accordance with
the student’s IEP.
An IEP Team could determine that accommodations need to be used for the entire ELP
assessment, or only for part of the assessment. For example, an accommodation that is
appropriate for only one of the four domains of language (speaking, listening, reading, or
writing) would be used just for that particular subtest. The IEP Team will need to ensure that the
student is familiar with the accommodations to be used for the ELP assessment, that the student
is using similar accommodations in classroom instruction, and that the student could benefit from
similar accommodations on the ELP assessment.

8

10. How can an IEP Team determine whether an EL with a disability should take an
alternate assessment instead of the regular ELP assessment?
An IEP Team must make this determination on a case-by-case basis in light of the particular
needs of an EL with a disability. If an IEP Team for a particular EL with a disability determines
that the student cannot participate in the regular State ELP assessment, even with individual
appropriate accommodations, then the IEP Team would determine that the student needs to take
an alternate assessment to the regular ELP assessment. In this situation, the Team must include
in the child’s IEP a statement of:
(1) Why the child cannot participate in the regular ELP assessment; and
(2) Why the particular alternate assessment selected is appropriate for the child (34
CFR §300.320(a)(6)(ii)).
Consistent with applicable State guidelines for alternate assessments, States need to identify how
an EL with a disability can be appropriately and validly assessed through an alternate assessment
to guide IEP Team decisions in this area. An alternate ELP assessment could be a traditional
paper and pencil assessment, or another appropriate method for assessing the student’s language
proficiency, such as a computer-based adaptive assessment. Regardless of what alternate
assessment is used, it must be a valid and reliable assessment that: 1) provides evidence of
progress toward the attainment of English proficiency; 2) is aligned with State ELP standards;
and 3) yields a valid score. ESEA section 3122(a)(3); Notice of Final Interpretations for Title III,
Interpretation #2 (Oct. 17, 2008), 73 Fed. Reg. 61828, 61831-61833. States should examine their
alternate assessment guidelines to ensure that they address the participation of ELs with
disabilities in alternate assessments if those students cannot be appropriately assessed with the
regular ELP assessment, even with individual appropriate accommodations.
Exit from EL Status
11. When and how can an EL with a disability be exited from EL status?
An EL with a disability can be “exited” from EL status when he/she no longer meets the
definition of an EL (see footnote on page 1). This occurs when the student meets the State’s
definition of “proficient” in English. Depending on the State’s definition of proficiency, the
LEA, school personnel, and/or the IEP Team may have input into the decision of whether a
student is proficient in English.
However, there is no provision in the IDEA that would authorize the IEP Team to remove the
“EL” designation before the student has attained English proficiency. In addition, other LEA
and/or school personnel do not have the authority under Federal law to remove a student’s EL
designation before the student has been deemed proficient in English solely because the student
has an IEP.

9

Annual Measureable Achievement Objectives (AMAOs)
12. Must the ELP assessment results for all ELs with disabilities be included in Title III
AMAOs 1 and 2?
Yes. Title III AMAOs have three parts, two of which (AMAOs 1 and 2) are based upon the State
ELP assessment. Results from ELP assessments for all ELs, including students with disabilities,
must be included in both AMAO 1 (making progress in English) and AMAO 2 (attaining ELP),
as described in section 3122(a)(3) of the ESEA. For some ELs with disabilities, accommodations
may be necessary on the ELP assessment (see question nine), and an alternate ELP assessment
may be necessary for an even smaller group of ELs with disabilities (see question ten), but all
ELP assessment results must be included in the Title III accountability calculations under
AMAOs 1 and 2.
13. Are the ELP assessment results for ELs with disabilities relevant to AMAO 3 of
Title III?
No. Under Title III, the third AMAO (AMAO 3) is based on making adequate yearly progress
(AYP) under Title I for the EL subgroup. AYP is comprised of meeting annual measurable
objectives (AMOs) based on proficient achievement on State reading/language arts and
mathematics assessments, achieving 95 percent participation on those assessments, and meeting
the other academic indicator, which is graduation rate for high schools. The ELP assessment
results are not a factor in AYP calculations.
A State that is participating in ESEA flexibility may have received a waiver of making AYP
determinations. For purposes of measuring AMAO 3, therefore, the State would determine
whether the EL subgroup met the State’s AMOs in reading/language arts and mathematics, the
95 percent participation rate requirement, and, for an LEA that includes one or more high
schools, graduation rate.
Under the Title I regulations in 34 C.F.R. §200.13(c)(2)(i), in calculating AYP or accountability
determinations under ESEA flexibility, a State may include the proficient and advanced scores of
students with the most significant cognitive disabilities who take an alternate assessment in
reading/language arts or mathematics based on alternate academic achievement standards
described in 34 C.F.R. §200.1(d), provided that the number of such scores at the LEA level and
at the State level, separately, does not exceed 1.0 percent of all students in the grades assessed.
Some ELs with disabilities may be among the students with the most significant cognitive
disabilities covered by these regulations. These regulations, however, do not apply to ELP
assessments and, consequently, to AMAOs 1 and 2.
In reporting under Title I and targeting interventions in Title I schools, States must take into
account the performance of student subgroups, including ELs and students with disabilities, on
reading/language arts and mathematics assessments. Similarly, States must report the graduation
rate of each subgroup for high schools. Thus the scores and, if applicable, graduation rate of an
EL with a disability would be included under both the EL subgroup and the students with
disabilities subgroup (as well as under any other subgroup to which the student belongs). The
ESEA does not require subgroup reporting for the ELP assessment under Title III.

10

